Dieterich, J.
In the case before us the petitioner for the alternative writ of mandamus is Milwaukee county. The issues involve the interpretation of statutes controlling the distribution among counties of a tax burden in a very substantial amount, and further an order to permanently restrain the said Wilbur J. Schmidt, as Director of the State Department of Public Welfare of the state of Wisconsin, from collecting from relatives, patients and their estates and guardianships, in violation of sec. 46.10 (2), Stats.
The statutes involved are secs. 46.10 (2), 46.106 (1), and 51.08 (1). It is conceded by all parties that Milwaukee county may, pursuant to sec. 46.10 (2), collect for the maintenance of patients in Milwaukee county institutions from persons liable under the statute.
This case was argued and submitted with the case of State ex rel. Racine County v. Schmidt, ante, p. 528, 97 N. W. (2d) 493, and is ruled by the decision therein.
Petitioner’s contentions with respect to sec. 46.10 (2), Stats., are the same as those of the petitioning counties in the companion case. We think, however, that in view of the writ which will be issued in the companion case and the opinion expressed as to the law, it is unnecessary that any writ be issued in this action to restrain respondent Schmidt from using the “state-wide average” when collecting from private resources.
*549By the Court. — Judgment in so far as the alternative writ pertains to the duties of respondent Schmidt, Director of Public Welfare, under sec. 46.10 (2), Stats., is reversed, and the cause is remanded for further proceedings not inconsistent with the opinion filed herein and opinion filed in State ex rel. Racine County v. Schmidt, supra, and in all other respects the judgment is affirmed.
Martin, C. J., took no part.